Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted March 10, 2021, were received and deemed persuasive.
Amended claims 1, 2-14, 21 and 22, filed March 10, 2021 are pending and have been fully considered.  Claims 2 and 15-20 has been canceled.  
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1, 2-14, 21 and 22 are allowed.  
The present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a method for producing a clean gasoline from a light hydrocarbon fraction, the method comprising: forming a mixed phase by putting in contact the light hydrocarbon fraction with an oxidant in presence of a metal spinel-type oxide catalyst, the mixed phase comprising a desulfurized hydrocarbon phase and a non-desulfurized hydrocarbon phase, the non- desulfurized hydrocarbon phase comprising sulfur-containing compounds and the metal spinel-type oxide catalyst; producing a determined separated phase by separating the desulfurized hydrocarbon phase from the mixed phase, wherein the determined separated phase comprises a sulfur content of less than 1 percent; obtaining a hormone-modified additive, comprising producing a COOH functionalized additive by dispersing an additive in an acidic mixture, the acidic mixture including one or more of HNO3 and H2SO4, the additive including carbon nanotubes; and obtaining the hormone-modified additive by adding a hormone to the COOH functionalized additive under stirring for 1 to 10 hours; and producing the clean gasoline through enhancing octane number of the desulfurized hydrocarbon phase by putting in contact the desulfurized hydrocarbon phase with the hormone-modified additive, as presently claimed in claim 1 of the present invention.  
The present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a method for producing a clean gasoline from a light hydrocarbon fraction, the method comprising: forming a mixed phase by putting in contact the light hydrocarbon fraction with an oxidant in presence of a metal spinel-type oxide catalyst, the mixed phase comprising a desulfurized hydrocarbon phase and a non-desulfurized hydrocarbon phase, the non- desulfurized hydrocarbon phase comprising sulfur-containing compounds and the metal spinel-type oxide catalyst; producing a determined separated phase by separating the desulfurized hydrocarbon phase from the mixed phase, wherein the determined separated phase comprises a sulfur content of less than 1 percent; obtaining a hormone-modified additive; and  producing the clean gasoline through enhancing octane number of the desulfurized hydrocarbon phase by putting in contact the desulfurized hydrocarbon phase with the hormone-modified additive comprising  enhancing the octane number of the desulfurized hydrocarbon phase using one or more of triiodothyronine (T3)-modified additive, reverse triiodothyronine (rT3)-modified additive, and thyroxine (T4)- modified additive as the hormone-modified additive, as presently claimed in independent claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771